Citation Nr: 0311850	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on honorable, active duty from June 1949 
to September 1952.  He had an additional period of 
unqualifying service for VA benefits purposes.  
See 38 U.S.C.A. § 1110 (2002).  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the RO.  



FINDINGS OF FACT

1.  In May 1969, the RO denied the veteran's claim for 
service connection for a back condition because a chronic 
disability was not shown in service and the evidence did not 
otherwise show an etiological relationship of any sort to his 
military service; the veteran was notified of that decision 
in June 1969, and of his appellate rights; but he did not 
file a timely appeal, so that decision became final in June 
1970.  

2.  In January 1995, the RO determined the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim for service connection for a back condition; the 
RO sent him a letter that same month notifying him of the 
decision and apprising him of his procedural and appellate 
rights in the event that he elected to appeal; but he did not 
file a timely appeal, so that decision became final in 
January 1996.


CONCLUSIONS OF LAW

1.  The January 1995 RO decision denying the petition to 
reopen the veteran's claim of service connection for a back 
disorder is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence, with respect to the issue of 
whether a current low back condition is related to service, 
has not been received since the RO's January 1995 rating 
decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See, too, 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  

There are certain exceptions, however, to the applicability 
of the VCAA.  Although recent VCAA regulatory amendments 
changed 38 C.F.R. § 3.156(a) insofar as the definition of 
what constitutes "new" and "material" evidence, this change 
only applies to petitions to reopen that were received on or 
after August 29, 2001.  66 Fed. Reg. 45, 620, 45, 630 (Aug. 
29, 2001).  Here, the veteran filed the underlying petition 
to reopen his claim in January 1999, and it was subject to 
the RO's February 2000 rating decision.  So the new 
regulation does not apply with respect to the definition of 
what constitutes new and material evidence.

For petitions to reopen a finally denied claim on the basis 
that new and material evidence has been presented that were 
received by VA prior to August 29, 2001, there was no duty to 
assist a claimant with a claim to reopen unless either the 
claim had first been reopened, or the assistance involved 
obtaining records that were in VA's "constructive 
possession."  See Dunn v. West, 11 Vet. App. 462 (1998); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (although 
VA usually required to obtain VAMC medical treatment records 
since they are in control of VA and VA therefore knows, or at 
least should know, of possible existence and relevance, 
holding only applies to claims filed on or after July 21, 
1992, date of Bell decision).  However, prior to August 29, 
2001, VA still had a duty to inform a claimant of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991); Graves v. Brown, 8 Vet. App. 522, 525 
(1996).

Thus, VA still has a duty to inform the veteran, particularly 
insofar as properly notifying him of the type of evidence 
needed to support his claim-and thereby complete his 
application for benefits.  VA would also, of course, obtain 
any Bell documents in the instant case.  Additionally, where 
the Board determines that the claimant has produced new and 
material evidence, the claim must be reopened.  VA must then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist-VCAA included, has been 
fulfilled.  

In this case, however, as explained in detail below, the 
Board determines that new and material evidence has not been 
submitted.  

The Board also finds that VA's duties, where triggered, have 
been fulfilled.  First, VA shall notify the veteran of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  Compare 38 U.S.C.A. § 5103(a) (West 1991) and 
Graves v. Brown, 8 Vet. App. 522, 525 (1996); with 38 
U.S.C.A. §§ 5102, 5103 (West 2002).

In each instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on his behalf.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The record shows the veteran was notified of the RO rating 
decision, and received a statement of the case (SOC) and a 
supplemental statement of the case (SSOC.)  When considered 
collectively, those documents apprised him of the type of 
evidence needed to substantiate his allegations-and prevail, 
and of the governing laws and regulations.  The RO also 
notified him of what the evidence must show, what he needed 
to still submit, and what VA would obtain for him-if he 
provided the basic information necessary to conduct a search.  
The RO also informed him that if he disagreed with the RO's 
consideration of the evidence, or reasons provided, he should 
write and explain why.  The RO thus informed him that he was 
to submit any additional evidence.  

Even more importantly, in April 2001, the RO sent the veteran 
a VCAA development letter specifically informing him of what 
the evidence must show to establish his entitlement to 
service-connected benefits, what evidence or information was 
needed from him personally, what he could do to help with 
his claim, when and where to send the information and 
evidence, and what VA had done on his behalf.  Although that 
was a general VCAA letter pertaining to other claims he had 
on appeal, it was nonetheless an excellent summary of what 
was required from him, what VA would do for him, and of what 
the evidence must show for him to establish his entitlement 
to VA service-connected benefits.  

Additionally, in February 2001, the RO sent the veteran 
another notice letter specifically indicating what type of 
evidence he would need to establish service connection for a 
back condition.  Moreover, during all of his hearings, 
in January 2003 before the undersigned Veterans Law Judge, in 
January 2001 before a Decision Review Officer, and in July 
1999 before a local hearing officer, he received a very 
detailed explanation of the various types of evidence he 
needed to submit to support his claim.  This included lay 
statements from family, friends, and employers that could 
show new evidence of chronicity of symptomatology since 
service, beyond his original contentions.  See 38 C.F.R. 
§ 3.303(b).  This also included medical nexus evidence to 
show a causal relationship between service and the current 
disorder.  38 C.F.R. § 3.303(d).  Costantino v. West, 12 Vet. 
App. 517 (1999) (VA hearing officer has a regulatory duty 
under 38 C.F.R. § 3.103(c)(2) to suggest the submission of 
evidence which the claimant may have overlooked and which may 
be to his advantage).  However, the veteran repeatedly 
testified that such evidence did not exist.  VA has therefore 
met its duty to inform the veteran.

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify him what hypothetical evidence would be obtained by VA 
and what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA or 38 U.S.C.A. § 5103(a) (West 
1991) reasonably affects the outcome of this case.  Hence, 
the Board finds that any such failure is inconsequential.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has done everything possible to assist the veteran with 
the claim at issue.  Further development and further 
expending of VA's resources is not warranted since the 
veteran has been given adequate notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its duties, to the extent possible, with respect to 
the claim at hand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO initially denied the veteran's claim for service 
connection for a back condition in May 1969.  And in June 
1969, the RO notified him of that decision and of his 
procedural and appellate rights.  Prior to rendering that 
decision, the RO reviewed his service medical records (SMRs), 
including February 1951 entries noting that he had back 
complaints, and that he was seen with complaints of muscular 
pain in the right chest and back with objective evidence of 
spasm of the right scapula muscle group.  But the RO 
determined that his back complaints evidently resolved 
without residuals, as his September 1952 separation medical 
examination, his September 1953 entrance examination report, 
and his September 1954 discharge examination report all 
showed that his spine was clinically evaluated as normal.  
Although he was provided a VA examination at that time, as 
there was no medical nexus evidence showing a relationship 
between his complaints of back pain since service, and a 
current disorder, the claim was denied by the RO.

The veteran did not appeal that May 1969 RO decision.  He 
more recently filed a petition to reopen his claim, which the 
RO denied in January 1995 because new and material evidence 
had not been received.  He was informed by letter that he had 
not presented new and material evidence sufficient to reopen 
his claim, and provided his notice of appellate rights.  And 
he did not appeal that decision, either, so it became final 
in January 1996.  Thus, there must be new and material 
evidence since the January 1995 RO decision to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103.

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous denial was appealed to the Board.  
See generally Jackson v. Principi, 265 F.3d 1366 (2001).

The veteran's current claim stems from a January 1999 
petition to reopen.

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted since the last prior final denial 
includes VA and private outpatient treatment records, the 
veteran's hearing testimony, and reports of VA examinations.  

The Board points out that this evidence relates largely to 
the veteran's left hip and other conditions not material to 
his back.  Although this evidence may be new, it is not 
considered new and material evidence sufficient to reopen the 
veteran's claim for a back condition, because it is not 
relevant to his back claim.  

A private treatment record, dated July 1998, reveals that the 
veteran was reportedly in excellent health all his life, 
except for having been a heavy smoker.  The examiner also 
noted that the veteran had, for the past several years, an 
aching pain and limp in his left leg-not his back.  This 
evidence, too, while new, is simply not pertinent to the 
issue of whether a current back disorder is due to service.  



A report of an x-ray examination associated with the above 
record reflects that the veteran's back x-ray revealed very 
minor scattered degenerative changes.  While this new 
information does at least pertain to the veteran's back, it 
is simply not material to the specific question of whether 
the veteran has current back disability that is due to his 
service.  That is, back abnormalities were shown on 
radiograph prior to the first final denial of the veteran's 
claim, and have been since that time.  Thus, this evidence is 
merely cumulative of the already established facts of record.  
It is undisputed that the evidence shows some type of back 
disorder on radiographic study, however, additional 
radiographic evidence of the evolution of the veteran's 
current medical condition is simply not pertinent to the 
specific question at hand.  Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.)

In January 2001, the veteran testified before a Decision 
Review officer at the RO.  He noted that he received 
treatment Beckley VAMC-which consisted of therapy, treatment 
with a TENS unit, heat therapy, and that he was prescribed 
800 [milligrams] of Motrin three times daily.  He also 
indicated, in response to the hearing officer, that there 
existed no employers, family or friends that could provide a 
lay statement as to his back condition subsequent to his 
first period of service, which ended in September 1952, until 
the first record of post-service treatment in 1969.  

This evidence is new since it outlines the veteran's current 
treatment regime, however, it is similarly immaterial to the 
issue of whether the current disability is due to service.  
Morton v. Principi, 3 Vet. App. 508 (1992).

In November 2001, VA received the veteran's records from the 
Social Security Administration (SSA), including medical 
records that formed the basis for the veteran's claim for 
benefits from that agency.  Those reports reveal that the 
veteran received injuries to his left hip and leg, in 1987, 
after slipping and falling down from his semi after hitting a 
deer.  Also included is a private medical record, dated April 
1989, which shows that the veteran was receiving private 
treatment for a low back injury sustained in November 1987-
on the date of the above accident.  

While this evidence received by VA in 2001 certainly is new, 
in that it shows the veteran's current low back condition, as 
of April 1989, and the examiner's assessment of the veteran's 
functional ability, as of April 1989, it does not pertain to 
the specific matter under consideration in this case (that 
being, whether the veteran has a current back condition that 
is related or due to his service injury).  So although the 
report is certainly new, as it was not of record at the time 
of the last prior final denial, it still is not material to 
the issue of whether a current back condition is due to 
service.  If it is material to anything, it is relevant to 
the question of whether the veteran had an intervening injury 
since his active service.  And such an intervening injury, 
without any mention whatsoever of his injury during service, 
or other nexus or continuity allegations pertaining to his 
current claim, is of no significance as to the specific 
question of whether he manifests a current back disability 
that is due to his active service.  Therefore, it is not 
directly relevant to the question that is before the Board, 
and it does not constitute new and material evidence in this 
case.  Morton v. Principi, 3 Vet. App. 508 (1992).

The veteran testified most recently at a hearing in January 
2003 before the undersigned Veterans Law Judge, sitting in 
Washington, D.C., using video-conferencing technology.  
During that hearing, he merely reiterated that he had an 
accident during his first period of service, where he injured 
his back, and that essentially he has had continuity of 
symptomatology from that first accident in service to the 
present day.  See 38 C.F.R. § 3.303(b).  However, this is the 
very same allegation that he had made prior to the RO denying 
his petition to reopen his claim in January 1995.  He always 
has alleged that he has had back problems since service, so 
merely restating these very same allegations is not 
new evidence.  And although the Board presumes the 
credibility of this evidence for the limited purpose of 
determining whether his claim should be reopened, it is not 
the credibility at issue, but rather, whether this evidence 
causally links his current low back symptoms to service.  It 
does not.  So it is cumulative and redundant because there is 
no new evidence to show that he:  (1) had a chronic disease 
in service or during an applicable presumption period; and 
(2) presently has the same condition.  Additionally, although 
he again contends that he has had ongoing back problems since 
service, there is no competent evidence that relates his 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. 
App. 374 (1998).  See Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony which is cumulative of previous 
contentions considered by decisionmaker at time of prior 
final disallowance of the claim not new evidence).

During his most recent hearing, the veteran also recalled 
that he got up into the back of a semi during bad weather, 
and stepped on some snow, and slipped over a big steel rail, 
falling to the ground.  He testified that he was in the 
medical unit for three days after that.  The veteran reported 
that this incident occurred in February 1951, and that he was 
placed on light duty, and was prescribed medication for his 
back. The veteran also testified that he had a subsequent 
motor vehicle accident (MVA) during service, after he 
returned from Korea, in 1952.  He testified that it was while 
he was on a weekend pass from Fort Knox, Kentucky, and that 
he was again hospitalized for three days.  The veteran 
essentially testified that although he informed the medical 
personnel of his history of a back injury, that the examiner 
who treated his face and arm injuries did not write anything 
down concerning the veteran's back in his notes.  This 
evidence is also not new, in that it was of record at the 
time of the last prior final denial.  Again, the veteran's 
contentions have not changed, and they are cumulative of the 
evidence already of record.  

He also testified that no doctors have ever mentioned to him 
that they felt that his back condition was due to his 
accident in service.  (January 2003 Hearing Transcript 
[H.T.], page 8.)  The veteran noted that although the doctors 
say it is possible when specifically questioned by the 
veteran, they "won't actually say that it was."  In any 
event, the veteran has noted that no physician has provided 
him with a written opinion.  In Bostain v. West, 11 Vet. 
App. 124 (1998), the Court observed that a medical opinion 
expressed in terms of "may" also implies "may or may not," 
and is thus too speculative to establish a plausible claim, 
and that while such medical opinion may be new evidence, it 
is not material evidence.  In this case, where no medical 
evidence whatsoever has been submitted or alleged to exist 
offering to show a medical nexus between an alleged in 
service injury and a current disability, the Board determines 
that the facts of this case follow the rationale of Bostain, 
and that the veteran's contentions as to the examiner's 
possible oral speculations are not material.  

The veteran also reiterated that he did not receive treatment 
for his back during the later period of time of his service, 
and that he has no idea whether he mentioned the fact that he 
hurt his back at his discharge examination.  Again, this 
evidence is not new, in that it was of record at the time of 
the last prior denial.  Although the veteran may have 
expanded on and reiterated his hearing testimony, the Board 
finds, as a matter of fact, that it is substantively 
cumulative of the evidence of record, and thus, not new.  

The veteran again repeated that he first received treatment 
for a back condition, subsequent to service, at Salem VAMC in 
1969, and that he received subsequent treatment from Beckley 
VAMC.  The veteran also testified that he did not have any 
medical evidence establishing a nexus, as such.  (H.T. pg. 
11).  

The veteran's service medical records, including records of 
treatment following the MVA in service, were of record at the 
time of the RO's January 1995 decision.  Thus, no new 
evidence has been presented with respect to these 
allegations.  

Although the Board finds the veteran's testimony credible, 
there is no new medical evidence pertaining to the specific 
question at hand, and there is no new lay evidence, either.  
The veteran's hearing testimony also presents no new 
information.  

The service medical records show that evidence of the 
veteran's contentions were of record at the time of the 
January 1995 rating action, and because those contentions 
have not changed, they cannot be considered new evidence that 
is material, so that this evidence, either by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

That is, although the veteran has presented some new 
treatment records that relate to his back, there is no 
indication in the record of any connection or allegation of a 
connection to his service.  Morton v. Principi, 3 Vet. 
App. 508 (1992).  

The Board is aware that the veteran believes that he has a 
current hip condition that is also due to service, however, 
the Board must point out that the August 1998 letter from the 
veteran's private physician providing an opinion as to the 
possible nexus between the veteran's left hip, and a presumed 
credible history of a two week period of hospitalization 
during service, is simply immaterial to the specific question 
at hand in the instant case of whether there is new and 
material evidence presented to reopen a claim of service 
connection for a back condition.  

As the Board determines that there is no such new and 
material evidence, the petition to reopen is denied.   


ORDER

The petition to reopen the claim of service connection for a 
back condition is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

